As filed with the Securities and Exchange Commission on November 13, 2015 Registration No. 333-66407 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 QLOGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0537669 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 26650 Aliso Viejo Parkway Aliso Viejo, California 92656(Address, Including Zip Code, of Principal Executive Offices) QLogic Corporation Stock Awards Plan (Full Titles of the Plans) Michael L. Hawkins Vice President, General Counsel and Secretary QLogic Corporation 26650 Aliso Viejo Parkway
